DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Specification
The amendment to the specification dated 9/02/22 is accepted. 
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordechai (US 6430941) in view of Hingst (US 5299425).
	In regard to claim 1, Mordechai teaches an apparatus (Fig. 1) for liquefying gas (column 4, line 22 “gas”), the apparatus comprising: 
an inlet (27) for a pressurized gas (column 4, line 22-25 – gas under pressure) to be introduced into the apparatus (fig. 1); 
a countercurrent heat exchanger (see tubing heat exchanger having at least 20a, 20b, column 3, line 60) with a first channel (inside tube 20a, 20b) supplied with the pressurized gas (gas under pressure) via the inlet (27) and wherein the pressurized gas (gas under pressure) flows in a first direction (towards expansion); 
an expansion nozzle (32) into which the first channel (inside tube 20a, 20b) opens, such that the pressurized gas flows (gas under pressure) from the first channel (inside tube 20a, 20b) into the expansion nozzle (32), and flows out of the expansion nozzle (32) to form an aerosol comprising a gaseous phase and liquid droplets (fully capable thereof and implicit to Joule-Thomson expansion as disclosed); 
a second channel (annular space around tubing 20, between 21a, 21b, hereafter around 20) of the countercurrent heat exchanger surrounding the first channel (inside tube 20a, 20b); wherein the gaseous phase (returning gas) is fed into the second channel (around 20) in a second direction (counter currently to fluid inside tube) opposite to the first direction (towards expansion); and the apparatus comprises a monolithic structure (interpreted as a structure that is made of one uniform material; see at least plate 23, 23a or pipes 20a, 20b, or any of the other structures which are made from one material).  
Mordechai does not explicitly teach an aerosol breaker separating at least some of the droplets out of the gaseous phase; a collecting region for gathering and collecting droplets dripping off the aerosol breaker, as claimed.
However, Hingst teaches a Joule Thomson cooler (10) for cooling electronics (column 1) and teaches an aerosol breaker (see Fig. 4-6, see structure inside 102, 104, 110) separating at least some of the droplets out of the gaseous phase (column 88, line 22-60); a collecting region (at least part of 122) for gathering and collecting droplets dripping off the aerosol breaker (inside 102, 104, 110).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify Mordechai with the aerosol breaker and collecting region of Hingst for the purpose of providing improved heat exchange with the cooling object (Hingst – column 8, line 44).
In regard to claim 2, Mordechai teaches an evacuated insulation jacket (column 4, line 20) surrounding the countercurrent heat exchanger (tubing heat exchanger having at least 20a, 20b).  
In regard to claim 4, Mordechai teaches that the first channel (inside tube 20a, 20b) runs in a spiral (column 3, line 59).  
In regard to claim 5, Mordechai, as modified above, teaches that the first channel (inside tube 20a, 20b) includes: a first channel section (at least part of 20a); and a second channel section (at least part of 20b) disposed on an inside of the first channel section (at least part of 20a), the second channel section (at least part of 20b) facing the collecting region (see modified region 33 having the aerosol breaker and collecting region of Hingst).  
In regard to claim 6, Mordechai, as modified, teaches most of the claim limitations but does not explicitly tech that the first channel (20a, 20b) has a length of at least 10 meters.  However, Mordechai does teach that the first channel does have a length and is coiled into a spiral and the length must be selected to provide sufficient heat exchange area.  Therefore, the length of the first channel is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that a longer channel provides a larger heat exchange area for the fluid therein with the cost of greater pressure drop, and vice versa for shorter lengths.  Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide the length to be at least 10 meters long for large applications and depending on the heat exchange and scale of the liquefaction system at hand. 
In regard to claim 7, Mordechai, as modified, teaches the limitations of claim 7, since Hingst teaches (see Fig. 6) that the aerosol breaker (inside 102, 104, 110) comprises a multitude of funnel-shaped layers (several of 140, interpreted as a shape that converges) arranged one on top of another (when viewed from a particular direction); and each funnel-shaped layer (140) has associated breaker plates (plates 140) spaced apart from one another in circumferential direction of the aerosol breaker (inside 102, 104, 110). 
In regard to claim 8, Mordechai, as modified, teaches that the expansion nozzle (32) opens into a region bounded by the aerosol breaker (from Hingst- inside 102, 104, 110).  
In regard to claim 10, Mordechai teaches the apparatus comprises a metal (column 5, line 25-30).

Claim(s) 1-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordechai (US 6430941) in view of Hingst (US 5299425) and Rock (US 2017/0030651).
	In regard to claims 1-2, 4-8, 10, see the detailed information in the rejection above and note that these claims are additionally rejected with claim 3 in view of the evidence within Rock as described below.
In regard to claim 3, Mordechai, as modified, teaches most of the claim limitations but does not explicitly teach that the monolithic structure is fabricated using an additive manufacturing method.  However, it is well known to employ additive manufacturing to make all kinds of structures including counterflow heat exchanger systems, as taught by Rock.  Rock teaches a monolithic structure (see helical heat exchanger, para. 22 “single component”) is fabricated using an additive manufacturing method (para. 35) for the purpose of providing high efficiency (para. 4) and for making it possible to form performance enhancing geometries that are facilitated by additive manufacturing (para. 21, 4) and for the purpose of reducing assembly requirements.   Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify the spiral heat exchanger of Mordechai at least to be made from an additive manufacturing method as taught by Rock for the purpose of providing high efficiency (para. 4) and for making it possible to form performance enhancing geometries that are facilitated by additive manufacturing (para. 21, 4) and for the purpose of reducing assembly requirements.   
	
Claim(s) 1, 2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordechai (US 6430941) in view of Hingst (US 5299425) and further in view of Park (KR 20160031240) and Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordechai (US 6430941) in view of Hingst (US 5299425) and Rock (US 2017/0030651) as laid out above and further in view of Park (KR 2016/0031240).
	In regard to claims 1-8, 10, see the detailed information in the rejections above and note that these claims are additionally rejected with claim 9 in view of the evidence within Park as described below.
	In regard to claim 9, Mordechai, as modified, teaches most of the claim limitations but does not explicitly teach the nozzle as claimed in claim 9.  However, it is well known to form expansion nozzles as claimed.  Park teaches an expansion nozzle (see all figures), the expansion nozzle (nozzle) includes a nozzle channel (channel of whole assembly including channel of 110) bounded by an inner circumferential face (interior surface) of a first nozzle body (110) of the expansion nozzle; and a second nozzle body (120) is disposed within the inner circumferential face (interior face) and is retained and spaced apart from the inner circumferential face (interior surface) by lands (threads, para. 47 “screw coupling”) on the inner circumferential face (interior surface); wherein the inner circumferential face (interior surface) and the second nozzle body (120) bound a nozzle cross section (see cone of “hollow”, Fig. 4-6) narrowing (para. 27) in the flow direction of the gas flowing through the nozzle channel (channel).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the expansion nozzle of Mordechai to have the nozzle features of Park for the purpose of providing a spray nozzle that is able to adjust to different pressures and enable optimal injection (para. 51).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
December 3, 2022